                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIN LIN, et al.,                                  Case No. 18-cv-07216-KAW
                                   8                    Plaintiffs,                        ORDER REASSIGNING CASE TO A
                                                                                           DISTRICT JUDGE; REPORT AND
                                   9             v.                                        RECOMMENDATION TO REMAND
                                                                                           TO STATE COURT; ORDER
                                  10     INFINQUE JAMISON,                                 GRANTING IN FORMA PAUPERIS
                                                                                           APPLICATION
                                  11                    Defendant.
                                                                                           Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, Defendant Infinque Jamison removed this unlawful detainer
                                  14   action from Contra Costa County Superior Court, and applied to proceed in forma pauperis. (Not.
                                  15   of Removal, Dkt. No. 1; IFP Appl., Dkt. No. 2.) On December 14, 2018, Plaintiffs moved to
                                  16   remand the case. (Dkt. No. 5.)
                                  17          As removal is clearly improper, and the parties have not consented to the undersigned, for
                                  18   the reasons set forth below, the Court reassigns this case to a district judge and recommends that
                                  19   the case be remanded to state court. Additionally, the Court grants Defendant’s application to
                                  20   proceed in forma pauperis.
                                  21                                        I.    BACKGROUND
                                  22          Plaintiffs Lin Lin and Real Commercial Property, Inc. commenced this unlawful detainer
                                  23   action against Defendant in Contra Costa County Superior Court on or around October 15, 2018.
                                  24   (Not. of Removal at 9.) The complaint contains a single cause of action for unlawful detainer. Id.
                                  25   The case is a “limited civil case,” in which Plaintiff seeks immediate possession of a certain
                                  26   property located in Antioch, California, which Defendant occupies.
                                  27          On October 12, 2018, Plaintiff allegedly served a written notice on Defendant to pay rent
                                  28   or quit within three days. (Not. of Removal at 12.) On October 15, 2018, Plaintiff filed the instant
                                   1   unlawful detainer suit in state court, and summons was issued. (Not. of Removal at 9, 11.) On

                                   2   November 29, 2018, Defendant removed the action to federal court on the grounds that it presents

                                   3   a federal question. (Not. of Removal at 2.)

                                   4                                       II.      LEGAL STANDARD
                                   5           Federal courts exercise limited jurisdiction. A “federal court is presumed to lack

                                   6   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.

                                   7   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citation omitted). A defendant may

                                   8   remove a civil action from state court to federal court if original jurisdiction would have existed at

                                   9   the time the complaint was filed. See 28 U.S.C. § 1441(a). “[R]emoval statutes are strictly

                                  10   construed against removal.” Luther v. Countrywide Homes Loans Servicing, LP, 533 F.3d 1031,

                                  11   1034 (9th Cir. 2008). “Federal jurisdiction must be rejected if there is any doubt as to the right of

                                  12   removal in the first instance,” such that courts must resolve all doubts as to removability in favor
Northern District of California
 United States District Court




                                  13   of remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of establishing that

                                  14   federal jurisdiction exists is on the party seeking removal. See id. at 566-67.

                                  15           Federal district courts have original jurisdiction over actions that present a federal question

                                  16   or those based on diversity jurisdiction. See Wayne v. DHL Worldwide Express, 294 F.3d 1179,

                                  17   1183 & n.2 (9th Cir. 2002). Federal district courts have federal question jurisdiction over "all civil

                                  18   actions arising under the Constitution, laws or treaties of the United States." 28 U.S.C. § 1331.

                                  19   Federal question jurisdiction is governed by the well-pleaded complaint rule, which provides that

                                  20   the basis for federal jurisdiction must appear on the face of the properly pleaded complaint, either

                                  21   because the complaint directly raises an issue of federal law or because the plaintiff's "right to

                                  22   relief under state law requires resolution of a substantial question of federal law in dispute

                                  23   between the parties." Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,

                                  24   463 U.S. 1, 13 (1983). "[A] case may not be removed to federal court on the basis of a federal

                                  25   defense . . . , even if the defense is anticipated in the plaintiff's complaint . . . ." Caterpillar Inc. v.

                                  26   Williams, 482 U.S. 386, 393 (1987) (citation omitted).

                                  27                                             III.   DISCUSSION

                                  28           Defendant removed this unlawful detainer action from state court on the grounds that the
                                                                                            2
                                   1   district court has jurisdiction because the case presents a federal question.

                                   2          Defendant claims that a federal question exists because Defendant withheld the rent owed

                                   3   due to Plaintiff discriminating against Defendant by violating the Fair Housing Act and 42 U.S.C.

                                   4   § 3604(f)(3). (Not. of Removal ¶¶ 5-6.) The well-pleaded complaint rule, however, prevents the

                                   5   Court from considering any additional claims, such that a defendant cannot create federal question

                                   6   jurisdiction by adding claims or defenses to a notice of removal. See Provincial Gov't of

                                   7   Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086 (9th Cir. 2009); see also McAtee v.

                                   8   Capital One, F.S.B., 479 F.3d 1143, 1145 (9th Cir. 2007) (even previously asserted counterclaims

                                   9   raising federal issue will not permit removal). Accordingly, Defendant’s defense that his failure to

                                  10   pay rent was warranted by federal statutes does not establish federal question jurisdiction in this

                                  11   matter. See Valles v. Castillo, Case No. CV 14-9857 SJO (MRWx), 2015 U.S. Dist. LEXIS 8669,

                                  12   at *4 (C.D. Cal. Jan. 26, 2015) (“Even if Defendants could raise a legally cognizable defense to
Northern District of California
 United States District Court




                                  13   Plaintiff’s unlawful detainer action under the Fair Housing Act or the Americans with Disabilities

                                  14   Act, such a defense, as stated above, cannot convert a state-law claim into a federal one.”); U.S.

                                  15   Bank Nat’l Ass’n v. Jaime, Case No. CV 13-9457 UA (DUTYx), 2014 U.S. Dist. LEXIS 3259, at

                                  16   *3 (rejecting the defendant’s contention that there was federal question jurisdiction based on the

                                  17   defendant withholding rent due to the plaintiff’s alleged violations of the Fair Housing Act and 42

                                  18   U.S.C. §3604(f)(3) because the “allegations regarding such violations may be raised as a defense

                                  19   in the Unlawful Detainer Action. To invoke removal based upon federal question jurisdiction,

                                  20   however, the federal issue or claim must arise in the underlying complaint the removal of which is

                                  21   sought.”). Thus, Defendant’s contention that there are federal questions at issue in this litigation is

                                  22   misplaced.1

                                  23                                        IV.    CONCLUSION

                                  24          For the reasons set forth above, the Court REASSIGNS this action to a district judge with

                                  25
                                       1
                                  26     Defendant would also not be able to remove based on diversity jurisdiction because under the
                                       forum defendant rule, “a civil action otherwise removable solely on the basis of [diversity
                                  27   jurisdiction] may not be removed if any of the parties in interest properly joined and served as
                                       defendants is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b). Here,
                                  28   Defendant is a citizen of California. Thus, the forum defendant rule applies, and the actions is not
                                       removable on the basis of diversity jurisdiction.
                                                                                         3
                                   1   the recommendation that the action be REMANDED to state court for further proceedings. The

                                   2   Court GRANTS Defendant’s request to proceed in forma pauperis. In light of the

                                   3   recommendation that the case be remanded sua sponte, the Court recommends that the motion to

                                   4   remand be denied as moot.

                                   5          Any party may file objections to this report and recommendation with the district judge

                                   6   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                   7   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                   8   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                   9   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  10          IT IS SO RECOMMENDED.

                                  11   Dated: December 17, 2018
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
